Citation Nr: 0942641	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  08-00 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses for treatment on February 5, 2007, at 
Sycamore Shoals Hospital.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to 
February 1953.  He died in May 2007 and the appellant is his 
surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 decision by the VAMC located in 
Mountain Home, Tennessee, that denied the claim for 
reimbursement for, or payment of, unauthorized medical 
expenses for treatment of the Veteran on February 5, 2007, at 
Sycamore Shoals Hospital.


FINDINGS OF FACT

1.  At the time of the February 2007 treatment at issue, 
service connection was in effect for posttraumatic stress 
disorder (100% disabling); headaches (10% disabling); chronic 
otitis media (10 % disabling); perforation of the left 
tympanic membrane (0% percent disabling); residuals of broken 
nose (0% disabling); and left ear hearing loss (0% 
disabling); a 100% rating was in effect from February 1996.

2.  On February 5, 2007, the Veteran refused to take 
prescribed medication and threatened to drive his truck 
through his house and burn it down; the appellant called the 
Carter County Rescue Squad (CCRS); the Veteran had to be 
coerced into going to Sycamore Shoals Hospital by the Rescue 
Squad members.  

3.  The private medical services provided by Sycamore Shoals 
Hospital on February 5, 2007, were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; and no VA or other Federal facilities were 
feasibly available and an attempt to use them beforehand or 
obtain prior VA authorization for the services required would 
not have been reasonable, sound, wise, or practicable.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at Sycamore Shoals Hospital on 
February 5, 2007, have been met.  38 U.S.C.A. § 1728 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 17.120 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.   

Facts and Analysis

Under 38 U.S.C.A. § 1728, there is a three-prong test for 
meeting the requirements of entitlement to payment or 
reimbursement for unauthorized medical expenses.  Failure to 
satisfy any of the three criteria precludes VA from paying 
unauthorized medical expenses incurred at a private facility.  
Zimick v. West, 11 Vet. App. 45, 49 (1998); see also Malone 
v. Gober, 10 Vet. App. 539, 542 (1997); Cotton v. Brown, 7 
Vet. App. 325, 327 (1995) (holding that all three statutory 
requirements must be met before reimbursement may be 
authorized).  

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were either:  (1) for an 
adjudicated service-connected disability, or (2) for a non-
service-connected disability associated with and held to be 
aggravating an adjudicated service- connected disability, or 
(3) for any disability of a Veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a Veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i); and 

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

In this case, the Veteran, who was 75 years old, had been 
released from a VA nursing home four days earlier.  According 
to the appellant, on February 5, 2007, the Veteran refused to 
take his medications, including blood pressure medication, 
and began verbalizing suicidal threats and threats to burn 
down their house.  The appellant called the Carter County 
Rescue Squad.  According to the CCRS report, the appellant 
told the responders that the Veteran had refused to take his 
medication, complained of headaches, and had threatened to 
drive his truck through the house and burn it down.  The 
report stated that the Veteran had to be coerced into going 
to Sycamore Shoals Hospital by the CCRS.  

A report from Sycamore Shoals Hospital noted that the 
Veteran's triage level on admission had been assessed as non-
urgent.  The chief complaint/initial assessment was of a 
manic episode.  The final assessment was of headache and the 
Veteran was discharged to his home later that day.


The record indicates that two days later the Veteran was 
admitted to Sycamore Shoals Hospital after becoming agitated 
at home, threatening his family and threatening to shoot 
himself with a gun.  His mental condition worsened at the 
hospital and he was transferred to an intensive care unit for 
better supervision and his safety.  After five days, the 
Veteran was transferred to a VA facility for continued 
psychiatric treatment; he remained there for 25 days.

A VA medical reviewer that provided an August 2007 opinion 
concluded that the circumstances of the February 5, 2007 
incident did not constitute an emergency and that a VA 
facility was available.  

A second VA medical reviewer's opinion dated in October 2007 
again concluded that the circumstances did not constitute an 
emergency and that a VA facility was available.  The reviewer 
commented that there was no documentation of "suicide 
threats or threats to burn down the house as alleged in 
wife's note."

The Board has considered each of the criteria for 
reimbursement under 38 U.S.C.A. § 1728.  The Veteran's claim 
must be considered under 38 U.S.C.A. § 1728, as he has been 
granted service connection for several disabilities, 
including: posttraumatic stress disorder (100% disabling); 
headaches (10% disabling); chronic otitis media (10 % 
disabling); perforation of the left tympanic membrane (0% 
percent disabling); residuals of broken nose (0% disabling); 
and left ear hearing loss (0% disabling).  A 100% rating had 
been in effect from February 1996 so the award is assumed to 
be for disability permanent and total.  Because the Veteran 
was in receipt of total (100 percent) compensation benefits, 
he is eligible for reimbursement of unauthorized medical 
expenses, if the other statutory criteria are met.  38 
U.S.C.A. § 1728(a)(2)(C).  The Board notes that the 
appellant's claim cannot be considered under 38 U.S.C.A. § 
1725, because eligibility for payment or reimbursement of 
emergency services under that provision is limited to 
Veterans who are not eligible for reimbursement under 38 
U.S.C.A. § 1728.  Fritz v. Nicholson, 20 Vet. App. 507, 509 
(2006).


Reimbursement for unauthorized private medical expenses is 
not available under 38 U.S.C.A. § 1728 unless a VA facility 
is not feasibly available and an attempt to use VA facilities 
beforehand would not have been practical.  The Board finds 
that, as the appellant called the rescue squad, it must be 
assumed that the responders would take the Veteran to the 
nearest available facility; in this case, the VA facility 
should be considered "not feasibly available."  In this 
regard, the Board notes that the appellant reported that the 
responders had told her that the Veteran's blood pressure and 
pulse were elevated; that he was in need of psychiatric help; 
that, due to his medical history of two previous heart 
attacks, they would need to take him to the nearest hospital.  
There is no evidence of record that a VA facility was closer 
to the Veteran's house than was Sycamore Shoals Hospital.

The VA medical reviewer who provided the October 2007 opinion 
determined that the circumstances of the February 5, 2007 
incident did not constitute an emergency.  The medical 
reviewer, however, erroneously noted that there was "no 
documentation of suicide threats or threats to burn down the 
house as alleged in wife's note."  In fact, the rescue squad 
report noted the appellant told the responders that the 
Veteran had refused to take his medication, complained of 
headaches, and had threatened to drive his truck through the 
house and burn it down.  

The Board finds that the October 2007 medical opinion that 
the Veteran's February 5, 2007 medical condition was not an 
emergency is less persuasive than the rescue squad report of 
the incident which supports the appellant's own consistently 
stated account.  That the Veteran had to be hospitalized for 
an extended period under similar circumstances only two days 
later provides additional evidence of his precarious state at 
the time of the incident in question.

The provisions of 38 U.S.C.A. § 1728 do not include a 
specific definition of an emergency other than to state that 
there must be a "medical emergency of such nature that delay 
would have been hazardous to life or health."  The 
implementing regulation, 38 C.F.R. § 17.120, does not further 
define a "medical emergency."  In contrast, 38 U.S.C.A. § 
1725 specifies that a medical emergency is present if " a 
prudent layperson" would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health.  It is clear, however, that a 
prudent layperson would have considered the circumstances of 
February 5, 2007 an emergency, since the Veteran, who was 
service connected for PTSD rated as 100 percent disabling, 
was agitated and threatening to drive his truck through his 
house and burn the house down.

The Board notes that the Court of Appeals for Veterans Claims 
has defined a medical "emergency" as "a 'sudden, generally 
unexpected occurrence or set of circumstances demanding 
immediate action."  See Hennessey v. Brown, 7 Vet. App. 143, 
147 (1994), (quoting Webster's New World Dictionary 444 (3d 
ed., 1988); accord Merriam Webster's New Collegiate 
Dictionary 407 (11th ed., 2003) (defining "emergency" as "an 
unforeseen combination of circumstances or the resulting 
state that calls for immediate action . . . . an urgent need 
for assistance of relief").  Under this definition of an 
emergency, the Veteran's February 5, 2007 circumstances were 
an emergency, even though the emergency care ruled out any 
immediate threat to the Veteran's life or health (although, 
as noted above, two days later he had to be hospitalized 
after making similar threats).  

With the findings that the Veteran is eligible for 
reimbursement under 38 U.S.C.A. § 1728, and that VA 
facilities were not feasibly available and an attempt to use 
VA facilities beforehand was not reasonable or practical, and 
that there was an emergency, each of the three requirements 
for payment for the Veteran's unauthorized private care on 
February 5, 2007 is met.  Zimick, supra.  Payment or 
reimbursement is warranted.  


ORDER

The appeal for payment of or reimbursement for unauthorized 
medical expenses incurred at Sycamore Shoals Hospital on 
February 5, 2007, is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


